DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 24 and 32, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the feature “receiving a first message comprising first data from a provider entity, wherein the first data comprises a first plurality of delimiters” with the combination of following limitations:
wherein causing the first transformation further comprises: parsing the first data according to the first plurality of delimiters and the first data format and formatting the first data into a first data object that results in the first transformed data, wherein the output format comprises a data object format; 
storing a first record indicative of the first transformation of the first data from the provider entity; transmitting first outbound data associated with the first transformed data to a destination entity; 
receiving an update for the provider entity to be associated with a second data format different from the first data format; 
receiving a second message comprising second data from the provider entity and causing a second transformation of the second data in the second data format to second transformed data according to a second instruction set; 
storing a second record indicative of the second transformation of the second data from the provider entity; and transmitting second outbound data associated with the second transformed data to the destination entity.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hachmeister et al. disclose Medical Records Interoperability. US Pub. 2011/0106564.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154